Case 2:21-cv-01816 Document 1-35 Filed 02/26/21 Page 1 of 4 Page ID #:428




              EXHIBIT AI
    Case 2:21-cv-01816 Document 1-35 Filed 02/26/21 Page 2 of 4 Page ID #:429



00:00
hi everyone its dr. afshin I'm Ronnie
00:02
again bringing you more information on
00:05
the pcsk9 class inhibitors I've talked
00:09
to you about the reduction in in
00:12
cholesterol the LDL for patients who
00:15
cannot tolerate statins or for patients
00:18
whose whose LDLs are very high and to
00:23
get their LDLs as low as possible to
00:25
prevent heart attacks and strokes today
00:28
I'm going to talk to you about a new
00:30
device which is actually a pump that is
00:33
the simplest device I've seen used and
00:36
it's used only once a month it can be
00:39
held out of the refrigerator for up to a
00:43
month and it can be used when you travel
00:46
so you can actually pack this up put it
00:48
in your luggage and travel with it when
00:50
you're ready you just put it on it takes
00:53
about 10 minutes to inject there's no
00:55
pain associated with it and your
00:58
cholesterol comes down to a very
01:00
acceptable LDL so here we are opening up
01:04
the box and this is how to set it up the
01:12
you just peel off the top and then you
01:21
take the medication is actually going to
    Case 2:21-cv-01816 Document 1-35 Filed 02/26/21 Page 3 of 4 Page ID #:430



01:25
be inserted into the back you're going
01:27
to see this is the auto injector okay
01:35
we're going to put it into the injector
01:39
like that and then we're going to close
01:41
it and then what we're going to do is
01:45
it's ready to be used we're going to
01:48
remove the label from the back and what
01:54
that does is it sets up a blinking light
02:01
which tells you that it's ready to use
02:05
what you do is now you take the device
02:08
over and you stick it onto the skin very
02:11
simple
02:13
very simple and then you press the
02:16
button and the button just starts
02:21
injecting the cholesterol medication and
02:27
that's it it runs for ten minutes and
02:31
you can go ahead and walk around and do
02:34
whatever you want to do and after ten
02:36
minutes it stops it beeps and then you
02:39
can just remove it so ten minutes later
02:43
you just remove the device from your
02:45
skin and you just throw it away into
02:49
into a trash can you can throw it into a
02:52
normal trash can because the needle is
02:54
hidden or you can actually throw it into
    Case 2:21-cv-01816 Document 1-35 Filed 02/26/21 Page 4 of 4 Page ID #:431



02:56
a sharps container as shown this is the
03:01
most effective form of LDL reduction
03:05
that I know of
03:06
and it's truly simple to use once a
03:11
month and for patients who qualify it's
03:14
the best form of LDL reduction
03:16
thank you
